Citation Nr: 1807891	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-00 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for lymphogranulomatosis (Hodgkin's disease) and acute myeloid leukemia with graft-versus-host-disease (GVHD) with dry eyes and skin condition, to include the propriety of the reduction from 100 percent to 0 percent, effective November 1, 2014.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2014 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a compensable rating for lymphogranulomatosis (Hodgkin's disease) and acute myeloid leukemia with graft-versus-host-disease (GVHD) with dry eyes and skin condition, to include the propriety of the reduction from 100 percent to 0 percent, effective November 1, 2014, by the Veteran, have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  In the present case, the Veteran, in a January 2018 submission, wrote that he wanted to withdraw the issue on appeal.  The following issue was on appeal at the time of the Veteran's withdrawal: entitlement to a compensable rating for lymphogranulomatosis (Hodgkin's disease) and acute myeloid leukemia with graft-versus-host-disease (GVHD) with dry eyes and skin condition, to include the propriety of the reduction from 100 percent to 0 percent, effective November 1, 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of entitlement to a compensable rating for lymphogranulomatosis (Hodgkin's disease) and acute myeloid leukemia with graft-versus-host-disease (GVHD) with dry eyes and skin condition, to include the propriety of the reduction from 100 percent to 0 percent, effective November 1, 2014, is dismissed.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


